Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-19 and 25-69 are canceled.
Claims 1, 20-24 and 70-83 are pending.
Claims 1, 23-24, 73-74 and 77-83 were withdrawn from further consideration (see below).
Claims 20-22, 70-72 and 75-76 are under consideration. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 24 January 2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II are closely related and searching Group II does not substantially increase the search burden.  This is not found persuasive because claim 23 which is independent claim in Group II comprises process steps different from those of claim 20 of Group I.  Therefore, there is search burden for the different process steps.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 23-24 and 77-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 January 2022. 
species 3 in the reply filed on 24 January 2022 is acknowledged. 
Claims 73-74 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.


Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in Figure 24.  Figure legend for figure 24 on page 16 provided sequence identification numbers for common light chain for BsMab v1 and BsMab v2, but it does not provide sequence identification number for “Majority”.  Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  



Claim Objections
Claim(s) 20 is/are objected to because of the following informalities: “the first/second antibody or antigen-binding fragment thereof” in line 3 and 5 of subpart (a), respectively, should read “the first/second antibody or the antigen-binding fragment thereof”. Appropriate correction is required.

Claim(s) 22 is/are objected to because of the following informalities: “the bispecific antibody or antigen-binding fragment thereof” in line 2 should read “the bispecific antibody or the antigen-binding fragment thereof”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20-22, 70-72 and 75-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 20 recites the limitation "the two light variable regions" in line 2 of subpart (f).  There is insufficient antecedent basis for this limitation in the claim. While subpart (f) of claim 20 recites limitation “two light chain variable regions”, subpart (f) of claim 20 does not recite limitation “two light variable regions” before limitation "the two light variable regions" is recited. Other dependent claims are also rejected since they depend from claim 20 directly or indirectly, and therefore they contain this claim limitation.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22, 70-72 and 75-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
Claim Analysis 
Instant claims are drawn to a genus of method of making bispecific antibody or antigen-binding fragment thereof, the method comprising: (a) selecting a first antigen and a second antigen, and identifying a first antibody or antigen-binding fragment thereof that binds to the first antigen and a second antibody or antigen-binding fragment thereof that binds to the second antigen, wherein the first antibody or antigen-binding fragment thereof comprises a first heavy chain variable region (VHa) and a first light chain variable region (VLa), and the second antibody or antigen-binding fragment thereof comprises a second heavy chain variable region (VHb) and a second light chain variable region (VLb); (b) determining the amino acid sequence of VHa, VLa, VHb, and VLb; 2(c) aligning the amino acid sequences of VLa and VLb and determining that the sequence homology between VLa and VLb is greater than 80%; (d) designing a common light chain variable region (VLc), wherein the VLc, when it associates with VHa, maintains the affinity to the first antigen; (e) redesigning the VHa and VHb sequences, thereby obtaining VHa' and VHb' to increase the difference of biochemical 
Instant specification disclosed a bispecific antibody binding to CD20 and CD3 comprising VH-CDRs of SEQ ID NO: 16, 17, and 18 for CD20 heavy chain, VH-CDRs of SEQ ID NO: 22, 23, and 24 for CD3 heavy chain, and VL-CDRs of SEQ ID NO: 28, 29, and 30 for common light chain (example 2, page 59-61).  Instant specification further disclosed binding affinity for the CD20/CD3 bispecific antibody (example 3, page 66), activation of T-cell by CD20/CD3 bispecific antibody (example 4, page 66), PBMC mediated cell killing by CD20/CD3 bispecific antibody (example 5, page 67), T-cell depletion by CD20/CD3 bispecific antibody (example 6, page 68), CDC induced by CD20/CD3 bispecific antibody (example 7, page 68), safety evaluation for CD20/CD3 bispecific antibody (example 8), killing Rituximab resistant Raji cells by CD20/CD3 bispecific antibody (example 9), and PD-L1/CD55 bispecific antibody and its characterization (example 12-15).  However, instant specification does not disclose how to make the bispecific antibodies; how to design a common light chain variable region; and how to redesign the VHa and VHb sequences which are processes recited by instant claim 20.  Therefore, while instant specification provide adequate written description for the specific bispecific antibodies (CD20/CD3 bispecific antibody and PD-method of making bispecific antibody, wherein the method comprises the step (d) designing a common light chain variable region (VLc) and the step (e) redesigning the VHa and VHb sequences, thereby obtaining VHa' and VHb' to increase the difference of biochemical or biophysical characteristics between a first protein comprising two polypeptides each comprising VHa' and two polypeptides each comprising VLc, and a second protein comprising two polypeptides each comprising VHb' and two polypeptides each comprising VLc.    
In view of the aforementioned case law and in view of the lack of any specific description for the process steps of instant claim 20, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0029529 (hereinafter US529; PTO-892) and WO2016/086189 (hereinafter WO189; IDS).
Regarding claim 20, US529 teaches a method of producing a bispecific antibody (abstract).  Since bispecific antibody binds to two antigens, US529 teaches subpart (a). US529 teaches “for the generation of a common light chain (CLC) for Trastuzumab and Pertuzumab, the individual light chains (LC) were analyzed and compared. Sequence analysis revealed that both variable domains originate from the same germline sequence” (paragraph 413), which means that the framework region and the CL are very similar.  US529 teaches pertuzumab VL sequence (SEQ ID NO: 24, page 90-91) and trastuzumab VL sequence (SEQ ID NO: 82, page 109) which have 87.7% sequence homology as shown below.  Therefore, US529 teaches subpart (b) and (c). 
US529 teaches “Given that the Trastuzumab LCDR3 in general and residue H91 in particular interact specifically with the Trastuzumab-specific epitope on Her2, the first attempt to create a Trastuzumab/Pertuzumab CLC was done as follows: Either the complete LCDR3 region or only residue H91 of Trastuzumab substituted the corresponding positions in the Pertuzumab LC. As a result, a hybrid LC construct was 
US529 teaches “For the generation of Pertuzumab-derived HCs with improved affinity when jointly expressed with “Pertuzumab (Tras.L3) (QM) LC” a maturation library randomized in CDR1 and 3 or in CDR2 was generated” (paragraph 425).  Therefore, US529 teaches about redesigning the heavy chain variable region recited in subpart (e).  US529 teaches “In the following step, the affinity-matured Pertuzumab HC as well as the Trastuzumab HC were expressed in combination with the CLC named “Pertuzumab (Tras.L3) (QM) LC” in a bispecific antibody format” (paragraph 431). Therefore, US529 teaches subpart (f) of claim 20. 

Pertuzumab VL sequence (SEQ ID NO: 24) aligned to trastuzumab VL sequence (SEQ ID NO: 82)


    PNG
    media_image1.png
    319
    599
    media_image1.png
    Greyscale


Regarding claim 21, US529 teaches “This is in contrast to the second CLC variant “Pertuzumab LC (Trast. L3)” which resulted in weak binding when combined with Trastuzumab HC, while binding was reduced but clearly visible when co-expressed with the Pertuzumab HC” (paragraph 416). Therefore, the affinity to the second antigen decreased.  
Regarding claim 22, US529 teaches “Bispecific antibodies prepared as described herein may be purified by art-known techniques such as high performance liquid chromatography, ion exchange chromatography, gel electrophoresis, affinity chromatography, size exclusion chromatography, and the like. The actual conditions used to purify a particular protein will depend, in part, on factors such as net charge, 
However, US529 does not teach about increasing the difference of biochemical or biophysical characteristics between a first protein comprising two polypeptides each comprising VHa' and two polypeptides each comprising VLc, and a second protein comprising two polypeptides each comprising VHb' and two polypeptides each comprising VLc as recited in subpart (e) of claim 20.  
Regarding claim 20 (e), WO189 teaches a heterodimeric antibodies comprising first heavy chain, a second heavy chain, and a common light chain (paragraph 011-014).  WO189 teaches “altering the pI difference between two monomers to facilitate purification” (paragraph 255).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US529 and WO189 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would be motivated to modify heavy chain to alter the pI difference between two monomers to facilitate purification as taught by WO189. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643

/Brad Duffy/Primary Examiner, Art Unit 1643